DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the one or more operating parameter" in claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 4-6 are rejected as dependent on claim 3.
	Claims 11-13 recite the limitation "the one or more operating parameter" in the claims.  There is insufficient antecedent basis for this limitation in the claims.
Claim Objections
Claim 16 is objected to because of the following informalities:  the claim recited “in response in response” is a repeating phrase.  Appropriate correction is required.
Allowable Subject Matter
Claims 4-6, and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 1-2, 7-10, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1, 10, and 16, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: 
Claims 1 and 10, a power level controller coupled to the plurality of xenon emitters, wherein the power level controller is configured to determine a power level of the plurality of xenon emitters based on the strobe control signal.
a strobe control signal comprising a power level for the plurality of xenon emitters based on the one or more operating parameters of the plurality of xenon emitters; and outputting a pulse of illumination by the plurality of xenon emitters at the power level in response in response to the strobe control signal.
Claim 16, a strobe control signal comprising a power level for the plurality of xenon emitters based on the one or more operating parameters of the plurality of xenon emitters; providing the strobe control signal from the connector to the accessory strobe device; and outputting a pulse of illumination by the plurality of xenon emitters at the power level in response in response to the strobe control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matthews et al. (2016/0209025), Gai et al. (2009/0136225), and Fu et al. (2005/0088569) disclose a system, comprising: a mobile device comprising: a port that provides both data and power connections; an internal strobe device; and an image capture device; an accessory strobe device comprising: a plurality of xenon emitters; an input connector, wherein the input connector is configured to be coupled to the port on the mobile device to provide two-way serial communication between the accessory strobe device and the mobile device, and wherein the input connector is configured to receive a strobe control signal from the port on the mobile device for turning on the xenon emitters; but there is no teaching of the allowable subject matter described above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             12/15/22